Citation Nr: 1723002	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-03 686	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for service-connected ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter.

ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967, including service in the Republic of Vietnam.  He died in March 2017.  The appellant, the Veteran's surviving spouse, has been substituted as the claimant in this case.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran, his wife, and his daughter testified at a hearing before the undersigned in March 2017.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected IHD has resulted in chronic congestive heart failure since at least November 2014, and has resulted in exercise tolerance limited to 1-3 METs, resulting in angina, fatigue, and dyspnea for the entire appellate period.  



CONCLUSION OF LAW

The criteria for a 100 percent rating for IHD are met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code (DC) 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Veteran's service-connected IHD has been evaluated using the criteria for arteriosclerotic heart disease found under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides for a 10 percent rating when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of a requirement for continuous medication.  

A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is assigned with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is assigned for chronic congestive heart failure (CHF); or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In the instant appeal, February 2011 and April 2016 VA examinations reports of record have indicated that the lowest level of activity at which the Veteran reported symptoms of dyspnea, fatigue, and angina was 1-3 METs, which has been found to be consistent with activities such as eating, dressing, taking a shower, or a slow walk for one to two blocks.  Both examination reports noted, however, that the Veteran had an ejection fraction of greater than 55 percent and that the ejection fraction was a more accurate predictor of cardiac function than the estimated METs.  The April 2016 examiner noted that this was because the METs level also incorporated the Veteran's co-morbidities, including prior stroke with hemiplegia, dementia, and chronic obstructive pulmonary disorder.  The examiner indicated that the co-morbidities could not be separated to evaluate the METs limitation attributable to each condition.  

In support of his claim, the Veteran submitted a November 2014 private IHD disability benefits questionnaire (DBQ) completed by a treating physician.  The examiner indicated that the Veteran had chronic CHF and repeated the findings that the Veteran's reported symptoms of dyspnea, fatigue and angina resulted in an activity level of 1-3 METs.  Based on the report of the November 2014 DBQ, the Board finds that the assignment of a 100 percent disability rating is warranted. 

Additionally, although the February 2011 and April 2016 VA examiners both indicated that the Veteran's ejection fraction was a more accurate predictor of the Veteran's cardiac function than the estimated METs level, the Board has determined that the ejection fraction, reported as greater than 55 percent in both examination reports, which is not specifically contemplated by any of the possible rating assignments under the relevant rating criteria, does not accurately reflect the severity of the Veteran's service-connected IHD with respect to the assignment of a proper disability rating.  Relying on the noted ejection fraction for the assignment of a disability rating, therefore, would not reflect the severity of the Veteran's IHD, which has been at least moderately severe since September 2009, as noted on a treatment report from the Veteran's private cardiology treatment providers.  Making such a legal determination in this instance is within the Board's adjudicative authority.  Cf. 38 C.F.R. § 4.2; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Given the foregoing, the Board is left to consider that the noted METs level of 1 to 3 is more reflective of the severity of the Veteran's IHD, which ultimately contributed to his demise.  Although VA examiners indicated that the METs level could not be separated between the Veteran's co-morbidities, the principle of reasonable doubt dictates that when it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).  This METs level corresponds to a 100 percent disability, and is, as such, consistent with the finding of chronic CHF noted in the November 2014 DBQ.  

Resolving reasonable doubt in the appellant's favor, the Board finds that an initial 100 percent disability is warranted for the Veteran's IHD for the entire appellate period.  This is the maximum rating available, so there is no need for the Board to partake in further analysis.

Although the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) at the Veteran's March 2017 hearing, the TDIU issue is now moot given the assignment of a 100 percent disability rating for the IHD and the lack of a another other service-connected disability.  Cf. Locklear v. Shinseki, 24 Vet. App. 311, 314, fn. 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).


ORDER

An initial 100 percent disability rating is granted for IHD, subject to the laws and regulations governing payment of monetary benefits.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


